Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme *1355Court in the Fourth Judicial Department by order of the Supreme Court, Cayuga County [Mark H. Fandrich, A.J.], entered Feb. 28, 2014) to review a determination of respondents. The determination found after a tier II hearing that petitioner had violated various inmate rules.
It is hereby ordered that said proceeding is unanimously dismissed without costs as moot (see Matter of Free v Coombe, 234 AD2d 996 [1996]) Present — Scudder, P.J., Centra, Peradotto, Valentino and Whalen, JJ.